Name: Council Directive 93/29/EEC of 14 June 1993 on the identification of controls, tell-tales and indicators for two-or three-wheel motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  organisation of transport;  land transport
 Date Published: 1993-07-29

 Avis juridique important|31993L0029Council Directive 93/29/EEC of 14 June 1993 on the identification of controls, tell-tales and indicators for two-or three-wheel motor vehicles Official Journal L 188 , 29/07/1993 P. 0001 - 0010 Finnish special edition: Chapter 7 Volume 4 P. 0207 Swedish special edition: Chapter 7 Volume 4 P. 0207 COUNCIL DIRECTIVE 93/29/EEC of 14 June 1993 on the identification of controls, tell-tales and indicators for two- or three-wheel motor vehiclesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 100a thereof, Having regard to Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles (1), Having regard to the proposal from the Commission (2), In cooperation with the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; whereas the measures required for that purpose need to be adopted; Whereas, with regard to their controls, tell-tales and indicators, in each Member State two- or three-wheel motor vehicles must display certain technical characteristics laid down by mandatory provisions which differ from one Member State to another; whereas, as a result of their differences, such provisions constitute a barrier to trade within the Community; Whereas these obstacles to the operation of the internal market may be removed if the same requirements are adopted by all Member States in place of their national rules; Whereas it is necessary to draw up harmonized requirements concerning the identification of controls, tell-tales and indicators for two- or three-wheel motor vehicles in order to enable the type-approval and component type-approval procedures laid down in Directive 92/61/EEC to be applied for each type of such vehicle; Whereas, given the scale and impact of the action proposed in the sector in question, the Community measures covered by this Directive are necessary, indeed essential, to achieve the aim in view, which is to establish Community vehicle type-approval; whereas that aim cannot be adequately achieved by the Member States individually; Whereas in order to facilitate access to the markets of non-Community countries it would seem necessary to establish equivalence between the requirements of this Directive and those of Regulation No 60 of the United Nations Economic Commission for Europe, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive applies to the identification of controls, tell-tales and indicators for all types of vehicle as defined in Article 1 of Directive 92/61/EEC. Article 2 The procedure for the granting of component type-approval in respect of the identification of controls, telltales and indicators for a type of two- or three-wheel motor vehicle and the conditions governing the free movement of such vehicles shall be as laid down in Chapters II and III of Directive 92/61/EEC. Article 3 In accordance with the provisions of Article 11 of Directive 92/61/EEC, equivalence between the requirements laid down in this Directive and those laid down in UN/ECE Regulation No 60 (E/ECE/TRANS/505 - Add. 59) is hereby acknowledged. The authorities of the Member States which grant component type-approval shall accept approvals granted in accordance with the requirements of the abovementioned Regulation No 60 as well as component type-approval marks as an alternative to the corresponding approvals granted in accordance with the requirements of this Directive. Article 4 This Directive may be amended in accordance with Article 13 of Directive 70/156/EEC (5) in order to: - take into account any amendments to the ECE Regulation referred to in Article 3, - adapt the Annex to technical progress. Article 5 1. Member States shall adopt and publish the provisions necessary to comply with this Directive not later than 14 December 1994. They shall forthwith inform the Commission thereof. When the Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. From the date mentioned in the first subparagraph Member States may not, for reasons connected with the identification of controls, tell-tales and indicators, prohibit the initial entry into service of vehicles which conform to this Directive. They shall apply the provisions referred to in the first subparagraph as from 14 June 1995. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. Article 6 This Directive is addressed to the Member States. Done at Luxembourg, 14 June 1993. For the Council The President J. TROEJBORG (1) OJ No L 225, 10. 8. 1992, p. 72.(2) OJ No C 293, 9. 11. 1992, p. 5.(3) OJ No C 21, 25. 1. 1993, p. 96 and OJ No C 150, 31. 5. 1993.(4) OJ No C 73, 15. 3. 1993, p. 22.(5) OJ No L 42, 23. 2. 1970, p. 1. Directive as last amended by Directive 92/53/EEC (OJ No L 225, 10. 8. 1992, p. 1). ANNEX I REQUIREMENTS CONCERNING THE COMPONENT TYPE-APPROVAL OF TWO- OR THREE-WHEEL VEHICLES IN RESPECT OF THE IDENTIFICATION OF THEIR CONTROLS, TELL-TALES AND INDICATORS 1. DEFINITIONS For the purposes of this Directive: 1.1. 'control' means any part of the vehicle or component directly actuated by the driver which causes a change in the state or operation of the vehicle or one of the parts thereof; 1.2. 'telltale' means a signal indicating the triggering of a device, an operation or a suspect or faulty state or an absence of operation; 1.3. 'indicator' means a device providing information on the proper functioning or state of a system or part of a system such as the level of a fluid; 1.4. 'symbol' means an outline enabling a control, telltale or indicator to be identified. 2. REQUIREMENTS 2.1. Identification The controls, tell-tales and indicators referred to in section 2.1.5 shall be identified in accordance with the following requirements when they are fitted to a vehicle. 2.1.1. These symbols shall stand out clearly against the background, either bright against dark or dark against bright. 2.1.2. The symbols shall be placed on the control or control telltale to be identified or in immediate proximity thereof. Where this is not possible the symbol and control, or telltale, shall be joined by a continuous dash that is as short as possible. 2.1.3. Main-beam headlights shall be represented by parallel horizontal rays of light and dipped-beam headlamps by parallel rays of light angled downwards. 2.1.4. When used for optical tell-tales the following colours listed below have the meanings indicated: - red: danger, - amber: caution, - green: safety. Blue shall be reserved exclusively for the main beam headlamp tell-tales. 2.1.5. Designation and identification of symbols Notes: (1) The inside of the symbol may be entirely in a dark colour. (2) The dark part of this symbol may be replaced by its silhouette; the white part in this diagram may then be entirely in a dark colour. (3) If a single control is used for the front and rear fog lamps the symbol used should be that for 'front fog lamp'. Appendix Structure of the model base for the symbols referred to in section 2.1.5 The model base consists of: 1. a base 50 mm square, this dimension being equal to nominal dimension 'a' in the original; 2. a base circle 56 mm in diameter having approximately the same area as the base square (1); 3. a second 50 mm-diameter circle is drawn within the base square (1); 4. a second square the tips of which lie on the base circle (2) the sides of which are parallel to those of the base square (1); 5. and 6. two rectangles having the same area as the base square (1) their sides being at right angles to each other and each of them devised so as to divide the opposite sides of the base square into symmetrical points; 7. a third square the sides of which pass through the points of intersection of the base square (1) and the base circle (2) and are inclined at 45 °, thus providing the greatest horizontal and vertical dimensions of the model base; 8. an irregular octagon formed by lines inclined at 30 ° to the sides of the square (7). The base model is laid upon a grid the lower side of which measures 12,5 mm and coincides with the base square (1). ANNEX II Appendix 1 Information document in respect of the identification of controls, tell-tales and indicators for a type of two- or three-wheel motor vehicle (to be attached to the application for component type-approval if this is submitted separately from the application for a vehicle type-approval) Order No (assigned by the applicant):. The application for a component type-approval in respect of the identification of controls, tell-tales and indicators of a type of two- or three-wheel motor vehicle shall contain the information set out under the following points in Annex II to Council Directive 92/61/EEC, Part A, sections: - 0.1 - 0.2 - 0.4 to 0.6. Brief description of the vehicle in respect of the identification of controls actuated by the driver, tell-tales and indicators. Appendix 2 Name of administration Component type-approval certificate in respect of the identification of controls, tell-tales and indicators for a type of two- or three-wheel motor vehicle MODEL Report No . by technical service . date . Component type-approval No: . Extension No: . 1. Make of vehicle: . 2. Type of vehicle and any versions and variants: . 3. Manufacturer's name and address: . . 4. Name and address of manufacturer's representative (if any): . . 5. Date vehicle submitted for test: . 6. Component type-approval granted/refused (1): 7. Place: . 8. Date: . 9. Signature: . (1) Delete as appropriate.